Title: To Thomas Jefferson from Archibald Stuart, 23 September 1804
From: Stuart, Archibald
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Charlottesville 23d. Septr. 1804
               
               This will be handed to you by Mr. Geo: Goosely a young gent of the bar who resides at Suffolk—He is an amiable young Man, yr political friend, & very desirous of paying you his respects—
               I am yrs. very respectfully
               
                  
                     Archd: Stuart
                  
               
            